DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 5 May 2021.
Claims 1-7 are currently pending and being examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 8,117,971) in view of Beale (US 2010/0290887).

Claim 1, Cotton teaches a container assembly (10; Fig. 1) for material (28; Fig. 1), comprising:
a flexible bag (24; Fig. 2) including a bottom wall and foldable sidewall structure projecting from the bottom wall (see Fig. 2 showing the bag 24 has a bottom and foldable to lay flat; col. 2 l. 44-46),
said bag (24; Fig. 2) presenting opposite inner and outer surfaces (see Figs. 1-2 showing 24 has and inside and outside surface),
said bag presenting an open top (22; Fig. 1) that has a periphery, with the cross-sectional shape of the bag and periphery being coextensive (col. 2 l. 40-44),
said bag (24; Fig. 1) movable between collapsed and expanded positions (“The bag opening 22 provides access into the folded trash bag lower portion 24, shown in dashed lines and laying flush on top of the table 14. The lower portion 24 is made of thin sheet plastic and is shown unfolded in FIGS. 2 and 3 for receiving trash items placed on top of the upper portion 12 and the picnic table 14.” col. 21. 44- 49), with the bag presenting an upright central bag axis in the expanded position (“In the center of the table cloth upper portion 12 and parallel to the length "L" is an elongated bag opening 22.” col. 2 I. 40-41);
a plurality of lifting structures (27; Fig. 2) secured to the outer surface of the bag about the periphery of the open top (col. 2 l. 50-52); and
a flexible collection skirt (12; Fig. 1) including a connection segment securely connected to the sidewall structure of the bag adjacent the open top (col. 2 l. 40-44),
said collection skirt (12; Fig. 1) extending outwardly around the periphery of the open top (22; Fig. 1), such that the skirt presents a central skirt opening that is coextensive with the cross-sectional shape of the bag and the periphery of the open top (col. 2 l. 40-44),
said collection skirt (12; Fig 1) being generally flat to present opposed upper and lower skirt faces (see Fig. 1 showing 12 is generally flat to lay against a table top having an upper face shown in Fig. 1 and a lower face shown in Fig. 2; col. 2 l. 44-46),
said collection skirt (12; Fig. 1) being moveable between a flat configuration (Fig. 1; col. 2 l. 44-46), in which the collection skirt lies in a plane orthogonal to the bag axis and conceals the lifting structures (27; Fig. 2) below the lower skirt face (see Fig. 1 showing 27 located under 12; col. 2 l. 50-52), and a gathered configuration (col. 2 l. 59-62), in which the collection skirt is lifted up and gathered toward the bag axis and thereby reveals the lifting structures (Fig. 2; col. 2 l. 23-64),
said bottom wall of the bag (24; Fig. 1) being closely adjacent the lower skirt face (12; Fig. 1), with the sidewall structure folded, in the collapsed position of the bag (col. 2 l. 44-49),
said bottom wall of the bag (24; Fig. 1) being spaced from the lower skirt (12; Fig. 1) face a greater distance, with the sidewall structure unfolded, in the expanded position of the bag than in the collapsed position thereof (see Figs. 1-2; showing the bag 24 flat with 12, then further away from the skirt in Fig. 2),
said collection skirt (12; Fig. 1) having an outer margin (20; Fig. 1) and gathering apparatus (18; Fig. 1) at spaced locations adjacent the outer margin (see Fig. 2 seeing a plurality of locations where 18 is located around 20) thereof,
said gathering apparatus (18; Fig. 1) including structure defining a through-opening at each of the spaced locations to facilitate lifting of the skirt from the flat configuration to the gathered configuration (col. 2 l. 58-64), with such lifting causing material (28; Fig. 1) on the upper face skirt (12; Fig. 1) to pass freely through the central skirt opening into the bag (col. 2 l. 53-64).
Cotton does not teach a bag being rectangular in cross-sectional shape, said bag presenting an open top that has a rectangular-shaped periphery, and the skirt presents a rectangular-shaped central skirt opening. 
However, Beale teaches a bag (300; Fig. 3B) being rectangular in cross-sectional shape (¶[0060]), said bag (300; Fig. 3B) presenting an open top that has a rectangular-shaped periphery (see Fig. 3B showing container 300 has a rectangular-shaped periphery), and the skirt (374; Fig. 3B) presents a rectangular-shaped central skirt opening (see Fig. 3B showing a rectangular-shaped central opening between the skirt portions 374).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the container of Cotton, by having a rectangular bag with a rectangular opening, as taught by Beale, so the bag can be then transported on a pallet, crane, or forklift. (Beale ¶[0006] & ¶[0056]).

Claim 2, Cotton as modified by Beale teaches the container assembly of claim 1, said skirt presenting an outer margin, said outer margin being substantially circular (Cotton: “the table cloth upper portion can be round and other geometric shapes for different sizes and designs of table tops.” col. 2 I. 27-29).

Claim 3, Cotton as modified by Beale teaches the container assembly of claim 1, said gathering apparatus (Cotton: 18; Fig. 1) comprising a plurality of spaced apart lifting loops, each defining the through opening (Cotton: see Fig. 1 showing 18 having through openings), secured to said skirt outer margin (Cotton: col. 2 l. 33-34).

Claim 4, Cotton as modified by Beale teaches the container assembly of claim 1, said gathering apparatus (Cotton: 18; Fig. 1) comprising a peripheral drawstring about said skirt and located within a pocket formed at the outer margin of the skirt, said pocket presenting a plurality of openings, each of which cooperates with the drawstring to define the through opening (Cotton: “On opposite corners 16 of the upper portion 12 is a first portion of pull strings 18 extending outwardly therefrom. The pull strings 18 can be made of plastic, cord and the like. A second portion of the pull strings 18 is received through heat sealed seams 20, shown in dashed lines and disposed along sides 21 of the length "L" and the width "W" of the table cloth upper portion 12.” col. 2 I. 33-39).

Claim 5, Cotton as modified by Beale teaches the container assembly of claim 1, said plurality of lifting structures (Cotton: 27; Fig. 2) including lifting loops (Cotton: see Fig. 2 showing 27 creates loops).

Claim 6, Cotton as modified by Beale teaches the container assembly of claim 1, said skirt (Cotton: 12; Fig. 1-2) configured to provide a closure duffel when said bag is filled with said material (see Figs. 2-3 showing the skirt closed in a duffel fashion once filled with trash).

Claim 7, Cotton as modified by Beale teaches the container assembly of claim 1, there being a plurality of connection segments (Cotton: col. 2 l. 42-44) adjacent the central skirt opening, with connection of the connection segments to the bag serving to securely interconnect the collection skirt to the bag (Cotton: “The opening 22 includes sides 23, which can be heat sealed to a top 25 of a folded trash bag lower portion 24.” col. 2 I. 42-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731